01/20/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0312


                                      DA 20-0312
                                   _________________

LARRY REINLASODER,

             Appellants and Plaintiffs,
      v.
                                                                   ORDER
CITY OF COLSTRIP, Mayor John Williams,
STATE OF MONTANA-Judicial Branch, Court
Administrator, Does I-V,

             Appellees and Defendants.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Colette B. Davies, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 January 20 2021